1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                         ***

4

5     GREGORY G. GRANT,                                     2:14-cv-01640-MMD-WGC

6                          Plaintiff,
                                                            REFERRAL TO PRO BONO PROGRAM
7     vs.

8     NEVADA DISABILITY ADVOCACY AND
      LAW CENTER,
9
                            Defendant.
10

11
            This case is referred to the Pro Bono Program (“Program”) adopted in General Order 2019-07 for
12
     the purpose of and identifying counsel willing to be appointed as pro bono counsel for Plaintiff. The scope
13
     of appointment shall be for the limited purpose for Plaintiff to speak to an attorney to determine whether
14
     Plaintiff will proceed with his case. By referring this case to the Program, the court is not expressing an
15
     opinion as to the merits of the case. Accordingly,
16

17
            IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for appointment

18   of counsel for the purposes identified herein.

19          IT IS FURTHER ORDERED that the Clerk shall also forward this order to the Pro Bono Liaison.

20          DATED: February 14, 2020.

21
                                                           _________________________
22                                                         WILLIAM G. COBB
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25
